Citation Nr: 0815307	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  05-22 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension, and, 
if so, whether the reopened claim may be granted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from August 1970 to August 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which determined that new and material evidence had not been 
submitted to reopen the veteran's claim for service 
connection for hypertension.  

In December 2007, the veteran testified before the 
undersigned Veterans Law Judge at a Travel Board hearing at 
the RO.  A transcript of the hearing is associated with the 
claims file.  

The issue of entitlement to service connection for 
hypertension is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the veteran.  


FINDINGS OF FACT

1.  In a September 1974 rating decision, the RO denied 
entitlement to service connection for hypertension.  The 
veteran did not appeal that decision, and it became final.

2.  Evidence received since the final September 1974 rating 
decision is new, relates to an unestablished fact necessary 
to substantiate the claim, is neither cumulative nor 
redundant, and raises a reasonable possibility of 
substantiating the claim, so as to permit reopening of the 
claim.  




CONCLUSION OF LAW

New and material evidence to reopen the claim of entitlement 
to service connection for hypertension has been received, and 
the veteran's claim for that benefit is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).  In light of the decision 
below, it is apparent that any deficiency in notice and 
assistance is moot because to the extent that a decision to 
reopen the claim is made, it is favorable to the veteran.

II.  Facts and Analysis

A.  New and Material Evidence

To reopen a claim which has been previously denied and has 
become final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  New and material 
evidence is defined as evidence not previously submitted to 
agency decision makers which, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim, which is neither 
cumulative nor redundant, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  In determining whether evidence is new and 
material, the credibility of the evidence is generally 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  The 
Board does not have jurisdiction to consider a claim which 
has been previously adjudicated unless new and material 
evidence is present, and before the Board may reopen such a 
claim, it must so find.  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 
(1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 
U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new and 
material evidence has not been submitted, it is unlawful for 
the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).  

Entitlement to service connection for hypertension was denied 
in a rating decision dated September 1974.  At that time, the 
RO considered service medical records which reflected the 
veteran had elevated diastolic blood pressure readings of 90 
in March 1973 and on discharge examination, with blood 
pressure within normal limits on a subsequent 5-day blood 
pressure check and on VA examination in September 1974.  The 
RO denied the veteran's claim on the basis that, although he 
had elevated blood pressure during service, his blood 
pressure returned to normal with no residual disability shown 
in service.  The RO determined that the veteran's elevated 
blood pressure readings were an acute manifestation, and 
without evidence of a residual disability, service connection 
was not in order.  The veteran did not appeal the RO's 
determination; therefore, the September 1974 rating decision 
became final.  See 38 U.S.C.A. § 7105 (West 2002).  

Since the September 1974 decision, the new evidence that has 
been associated with the record includes VA outpatient 
treatment records which show the veteran had elevated blood 
pressure readings as early as January 1982, with complaints 
of persistent dizziness and nausea.  The new evidence also 
shows the veteran continued to exhibit fluctuating blood 
pressure readings in subsequent years, with a diagnosis of 
hypertensive urgency in June 2004, with associated dizziness 
and headaches.  Also submitted were VA examination reports 
dated in September 1983 which show the veteran had an 
elevated blood pressure reading.  The veteran also submitted 
private medical records from Dr. P.E., which show he was 
diagnosed with hypertension in October 1996.  

At the time of the last final decision, there was no medical 
evidence showing the veteran had a current hypertension 
disability.  Since the September 1974 rating decision, the 
veteran has provided evidence showing he had elevated blood 
pressure readings seven years after service and is currently 
diagnosed with hypertension.  In determining whether new and 
material evidence has been submitted to reopen a claim for 
service connection, we presume the credibility of all 
evidence.  Therefore, the Board finds that such evidence is 
new, relates to an unestablished fact necessary to 
substantiate the claim, is neither cumulative nor redundant, 
and raises a reasonable possibility of substantiating the 
claim.  Accordingly, the claim for entitlement to service 
connection for hypertension may be reopened.  See 38 U.S.C.A. 
§ 5108.  


ORDER

New and material evidence has been submitted to reopen the 
veteran's claim for service connection for hypertension, and 
the appeal is granted to that extent.  


REMAND

With respect to the reopened claim for service connection for 
hypertension, the Board finds the record as it stands is 
currently inadequate for the purpose of rendering a fully 
informed decision.  Where the record before the Board is 
inadequate to render a fully informed decision, a remand to 
the RO is required in order to fulfill its statutory duty to 
assist the veteran to develop the facts pertinent to the 
claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

The service medical records (SMRs) show that, at his entrance 
examination in June 1970, the veteran denied experiencing 
high or low blood pressure, dizziness, and frequent or severe 
headaches, and his blood pressure was 128/70.  In February 
1973, the veteran began complaining of headaches with nausea 
and vomiting.  His blood pressure was 120/74.  In March 1973, 
the veteran continued to complain of headaches with vomiting.  
His blood pressure readings were 110/90 and 120/70.  There 
are no additional SMRs which show the veteran continued to 
experience elevated blood pressure readings; however, at his 
separation examination in January 1974, his blood pressure 
was 130/90 and he complained of headaches and dizziness.  The 
veteran's blood pressure was monitored for the next five days 
and his average reading was 119/73.  The examining physician 
determined that there were no complications or sequelae 
associated with his elevated blood pressure reading, and also 
noted that the veteran's complaints of headaches and 
dizziness were related to changes in the climate in September 
1972 and were treated with medication.  

Post-service medical records show that the veteran continued 
to have elevated blood pressure readings with, at times, 
complaints of persistent dizziness and nausea.  See VA 
outpatient treatment records dated May 1981 to January 1982; 
see also VA examination reports dated in September 1974, 
January 1983, and September 1983.  The veteran was diagnosed 
with hypertension in October 1996.  In June 2004, private 
treatment records noted that the veteran had hypertensive 
urgency with probable hypertensive encephalopathy and 
associated dizziness and headaches.  

Although the veteran was not diagnosed with hypertension 
until many years after he was separated from service, the 
Board again notes that he had an elevated, or borderline, 
diastolic pressure reading during service in March 1973 and 
again at separation, and again complained of similar 
symptomatology approximately seven years after he was 
separated from service.  The Board also notes the veteran has 
not been afforded a VA examination in conjunction with his 
claim for service connection for hypertension and there is no 
medical opinion of record as to the likelihood that the 
veteran's current diagnosis of hypertension is related to his 
military service, to include the blood pressure readings he 
manifested therein.  See McClendon v. Nicholson, 20 Vet. App. 
79, 85 (2006).

Under the VCAA, VA is obligated to provide an examination 
where the record contains competent evidence that the 
claimant has a current disability, the record indicates that 
a disability or signs or symptoms of disability might be 
associated with active service, and the record does not 
contain sufficient information to make a decision on a claim.  
38 U.S.C.A. § 5103A (West 2002); see also McClendon, supra.  
The Board concludes that the veteran should be afforded a VA 
examination in order to determine the likelihood that his 
current diagnosis of hypertension is etiologically related to 
service, to include the complaints of headaches and the blood 
pressure readings manifested therein.  See 38 C.F.R. § 
3.159(c)(4) (2007); Duenas v. Principi, 18 Vet. App. 512 
(2004) (holding that a medical examination should be afforded 
unless there is "no reasonable possibility" that an 
examination would aid in substantiating the veteran's claim).  

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim, this 
case is REMANDED to the RO for the following development:

1.  The veteran should be afforded a VA 
examination to determine whether there is 
a causal nexus between his current 
diagnosis of hypertension and his active 
military service.  All indicated tests and 
studies should be conducted, and all 
findings described in detail. The claims 
file must be made available to the 
examiner for review, and the examination 
report should reflect that such review is 
accomplished.

a.	A diagnosis of any cardiovascular 
disability, to include hypertension, 
should be made and the examiner should 
render an opinion as to whether it is 
more likely than not (i.e., to a degree 
of probability greater than 50 
percent), at least as likely as not 
(i.e., a probability of 50 percent), or 
unlikely (i.e., a probability of less 
than 50 percent) that any current 
cardiovascular disability is related to 
the veteran's active service.

b.	Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
it.

c.	The examiner is requested to address 
the conclusion reflected on the January 
1974 separation examination report, 
which notes that the veteran's 
complaints of headaches and dizziness 
were due to climate changes and the 
conclusion shown in the June 2004 
treatment record, which states that the 
veteran's current symptoms of dizziness 
and headaches are secondary to his 
hypertensive urgency.  

d.	If it cannot be determined whether the 
veteran currently has hypertension, or 
any other cardiovascular disability, 
that is related to his active service, 
on a medical or scientific basis and 
without invoking processes relating to 
guesses or judgment based upon mere 
conjecture, the examiner should clearly 
and specifically so specify in the 
report, and explain why this is so.  

2.  Thereafter, the issue on appeal should 
be readjudicated.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise informed.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


